ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing, we conclude, in reference to Appellees-I. M. Mathews and Hartford Accident and Indemnity Company, that no genuine issue of material fact exists with respect to the applicability of the statute of limitation and that the trial court correctly granted summary judgment in their favor. Therefore, our prior opinion is modified and we affirm the summary judgment in favor of Mathews and Hartford. As to all other parties the summary judgment is reversed and the cause remanded to the trial court for further proceedings.
MAGER, C. J., ALDERMAN, J., and STETTIN, HERBERT, Associate Judge, concur.